Title: From John Adams to John Quincy Adams, 22 October 1815
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy Octr 22 1815

This will be presented by my grandson and namesake, and your Nephew John Adams Smith, Esqr who is Secretary of Legation to your Commission. I have merited nothing from you or from him in this Appointment because I never approved it. I thought he had better follow his Profession in New York. But he appears to have had more Interest at Court than You or I both together. He procured recommendations in the Strongest terms both for Talents and Morals, from Governor Tompkins, Judge Van Ness and others of great Weight in our American Empire.
I am curious to know what Construction the British Court put upon the Treaties as they relate to the Fisheries
When is Louis to be anointed at Rheims.? Can he be a legitimate Souvereign without the holy Oil upon his head? Such as ran down Aaron beard.?
When will the great Question be decided, Whether Authority is natural or miraculous? Whether it be derived immediately from the People, or from God the third, in the form of a Pidgeon?
I pitty you. I know You can neither acquire laurels, nor gain profits: And though I know you will do no harm, Yet I believe you can do no good for your Country. My own bitter Experience, when in your Situation, convinces me of this. I pray that I may be mistaken.
You have a pleasant Situation in the Boston House in Boston Lane. I long to hear of the Boys at School. Their Mother is anxious to give them a Deportment, and I highly approve her Judgment and her Taste. A Deportment is indeed of very great importance: but it is not easy to be learned, Classicks and Mathematciks are of more essential Consequence.
Our Harbour so long a Desart, now exhibits Canvass in Abundance. The National Finances are not yet in order: and the Banks are playing naughty Tricks before high Heaven. But the Opinion that a Stable Standard is necessary begins to gain ground. Love to all.
A.